DETAILED ACTION
This action is responsive to the Applicant’s response filed 12//22/21.
As indicated in Applicant’s response, claim 1 has been amended, claims 23-37 added. Claims 1, 23-37 are pending in the office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 30 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 9, 16 of U.S. Patent No. 10,782,946 (hereinafter ‘946).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.
	Instant claim 1					‘946 claim 1
method by a computer system comprising receiving a plurality of input source code files from the software 


identifying at least a first code snippet and a first library function which generate similar outputs from a shared input by parsing lines of code in a candidate code snippet to generate a templatized code snippet data structure for the first code snippet, and then
testing the templatized code snippet data structure against extracted library function information to check for similarity of outputs between the first code snippet and the first library function in response to the shared input; and
testing the templatized code snippet data structure against extracted library function information to check for similarity of outputs between the first code snippet and the first library function in response to the shared input; and
presenting, to the developer, a library function recommendation comprising the first code snippet, the first library function, and instructions for replacing the first code snippet with the first library function.
presenting a library function recommendation comprising the first code snippet, the first library function, and instructions for replacing the first code snippet with the first library function


	Hence, instant claim 1 is deemed an obvious language variant to that of ‘946 claim 1
	Instant claim 30 recites the same limitations as instant claim 1, hence would be deemed obvious over ‘946 claim 1 for the same reasons.
	Further, ‘946 claim 9 recites a product having the same steps of ‘946 claim 1 in terms of:
	receive a plurality of input source code files from a software program;
	identify one or more candidate code snippets from the plurality of input source code files;
	identify at least a first code snippet and a first library function which generate similar outputs from a shared input by parsing lines of code in a candidate code snippet to generate a templatized code snippet data structure for the first code snippet, and then 
	testing[sic] the templatized code snippet data structure against extracted library function information to check for similarity of outputs between the first code snippet and the first library function in response to the shared input; and generate a library function recommendation comprising the first code snippet, the first library function, and
	instructions for replacing the first code snippet with the first library function.

	Hence, instant claim 1 or 30 would be obvious over the subject matter of ‘946 claim 9.
	Moreover, ‘946 claim 16 recites practically the same step actions as ‘946 claim 1, therefore, instant claim 1 or 30 would be deemed obvious over ‘946 claim 16 for the same reason set forth above.
Claims 1, 30 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 9, 16 of U.S. Patent No. 10,114,624 (hereinafter ‘624).	
		Instant claim 1					‘624 claim 1
method by a computer system comprising receiving a plurality
 of input source code files from the software program; 
identifying one or more candidate code snippets from the 
plurality of input source code files;
A method performed by a computer device, comprising: receiving, by the device, a plurality of input source code files from the software program; identifying, by the 
device, one or more candidate code snippets from the plurality of input source code files;  
identifying one or more candidate code snippets from the 
plurality of input source code files; identifying at least a first 
code snippet and a first library function which generate 
similar outputs from a shared input by parsing line lines of 
code in a candidate code snippet to generate a templatized 
code snippet data structure for the first code snippet, and then
identifying, by the device, at least a first code snippet 
and a first library function which generate similar 
outputs from a shared input by parsing each and every
 line of code in a candidate code snippet to generate a templatized code snippet data structure for the first 
code snippet, and then
testing the templatized code snippet data structure against extracted library function information to check for similarity 
of outputs between the first code snippet and the first library function in response to the shared input; and
testing the templatized code snippet data structure against extracted library function information to check for similarity of outputs between the first code snippet and 
the first library function in response to the shared input;
presenting, to the developer, a library function 
recommendation comprising the first code snippet, the first 
library function, and instructions for replacing the first code snippet with the first library function.
and presenting, to the developer, a library function recommendation comprising the first code snippet, the
 first library function, and instructions for replacing the 
first code snippet with the first library function.


	Hence, instant claim 1 is clearly obvious a variant over ‘624 claim 1.
	Instant claim 30 recites the same limitations as instant claim 1, hence would be deemed obvious over ‘624 claim 1 for the same reasons.
	Further, ‘624 claims 9 recites practically the similar steps as ‘624 claim 1, in terms of
instructions to:
	receive a plurality of input source code files from a software program submitted by a developer; identify one or more candidate code snippets from the plurality of input source code files; 
	identify at least a first code snippet and a first library function which generate similar outputs from a shared input by parsing each and every line of code in a candidate code snippet to generate a templatized code snippet data structure for the first code snippet, and then 
testing[sic] the templatized code snippet data structure against extracted library function information to check for similarity of outputs between the first code snippet and the first library function in response to the shared input; and 
	generate a library function recommendation comprising the first code snippet, the first library function, and instructions for replacing the first code snippet with the first library function

	Thus, instant claim 1 or 30 would be deemed obvious over ‘624 claim 9 for the same ODP
rejection set forth above.
	Moreover, ‘624 claim 16 recites substantially the identical steps to those in ‘624 claim 1;
hence, instant claim 1 or 30 is also deemed obvious over ‘624 claim 16 for the same ODP reason.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/

Primary Examiner, Art Unit 2193

February 16, 2022